As filed with the Securities and Exchange Commission on February 15, 2010 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALPHA GREEN ENERGY LIMITED (Exact name of registrant as specified in its charter) Arizona 27-0349943 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) (Address and telephone number of principal executive offices and principal place of business) Mr. William TIEN President ALPHA GREEN ENERGY LIMITED 8040 E. Morgan Trail, Unit 18, Scottsdale, AZ 85258, United States of America (480) 966 2020 (Name, address and telephone number of agent for service) Copies to: Mr. Norm Klein EASTBRIDGE INVESTMENTS GROUP INC. 8040 E. Morgan Trail, Unit 18, Scottsdale, AZ 85258, United States of America (480) 966 2020 (Name, address, including zip code, and telephone number including area code, of agent for service) Approximate date of proposed sale to the public: From time to time after the effective date of this registration statement, as shall be determined by the selling stockholders identified herein. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be Registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common stock, par value $.0001 per share $ $ $ $827.08 TOTAL $ $ $ $827.08 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457. The proposed maximum offering price is based on the estimated high end of the range at which the common stock will initially be sold. (2) The selling shareholders will offer their shares at $0.50 per share until the Companys shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(A), MAY DETERMINE. PROSPECTUS SUBJECT TO COMPLETION, DATED FEBRUARY 15, 2010 ALPHA GREEEN ENERGY LIMITED The Selling shareholders are offering up to 23,200,000 shares of common stock. The selling shareholders will offer their shares at $0.50 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering. We have agreed to pay all the costs and expenses of this offering. Selling shareholders will pay no offering expenses. As of the date of this prospectus, there is no trading market in our common stock, and we cannot assure you that a trading market will develop Our common stock is not currently listed on any national securities exchange, or the OTC Bulletin Board. There is no guarantee that our securities will ever trade on the OTC Bulletin Board or other exchange. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See "Risk Factors" beginning on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is February 15, 2010 Table of Contents Page Prospectus Summary 5 Risk Factors 7 Forward Looking Statements13 Use of Proceeds14 Selling Shareholders14 Plan of Distribution 47 Description of Securities 48 Interests of Named Experts and Counsel 49 Description of Business 49 Description of Property 57 Market for Equity and Related Stockholder Matters 57 Legal Proceedings 58 Managements Discussion and Analysis59 Critical Accounting Policies59 Directors, Officers and Management60 Executive Compensation 63 Security Ownership of Certain Beneficial Owners and Management 63 Certain Relationships and Related Transactions 64 Indemnification for Security Act Liabilities 64 Index to Financial Statements 67 Report of Independent Registered Public Accounting Firm 68 Financial Statements 68 You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "RISK FACTORS" section, the financial statements and the notes to the financial statements. As used throughout this prospectus, the terms "AGEL", "Company", "we," "us," or "our" refer to ALPHA GREEN ENERGY LIMITED. Organization ALPHA GREEN ENERGY LIMITED ("AGEL") is an Arizona Corporation with one operating subsidiary, FIBER ONE LIMITED, which is a Hong Kong Limited Company (“FIBERONE”). The Company was formed on April 1, 2009, under the laws of the State of Arizona, and its subsidiary FIBERONE was formed in January 2004 in Hong Kong under the name "FIBER ONE LIMITED". The Company, through FIBERONE, owns a patented technology for the treatment of pre and post harvest of fruits and vegetables utilizing environmentally friendly products. On September 30, 2009, we purchased 95% of the equity interests of FIBERONE for consideration of U.S. $105,000. As a result, FIBERONE became a subsidiary of the Company. We are a renewable energy project developer and have hadlimited revenues since our formation. There is currently no public market for our common stock. As with any investment, there are certain risks involved in this offering.All potential investors should consult their own tax, legal and investment advisors prior to making any decision regarding this offering.The purchase of our shares is highly speculative and involves a high degree of risk, including, but not necessarily limited to, the “Risk Factors” described herein on page 6.Any person who cannot afford the loss of their entire investment should not purchase our shares. Business AGEL was established in 2009 to acquire, develop and operate new renewable green energy power plant permits and licences which are environmentally friendly alternative solutions to current energy power methods.
